Reasons for Allowance
Claims 1-7, 13-19, 28, 30-32 and 34-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, for example McGrath, US 1,554,224 discloses a web comprising a plurality of metal support rods, each having a pair of opposed threaded sections embedded into the support beams at an oblique angle. However, the threaded sections are embedded in an auxiliary fitting rather than directly into a main monolithic body. 

    PNG
    media_image1.png
    434
    686
    media_image1.png
    Greyscale

The prior art, for example Kindberg, US 4,819,400 discloses a web comprising a plurality of metal rods, each having a pair of opposed threaded sections threadedly embedded directly into a main monolithic body of a first of the opposed beam in a rigid connection. However, the threadedly embedded rigid connection is not at an oblique angle thereto. Rather, it is a right angle. 

    PNG
    media_image2.png
    398
    614
    media_image2.png
    Greyscale

The specific combination of a structural truss module having parallel elongated support beams/chords spaced from one another, and a web connecting the support beams/chords wherein the web comprises a plurality of support rods /fasteners extending between the beams/chords, each having a pair of opposed threaded sections threadedly embedded directly into the support beam at an oblique angle thereto is not anticipated nor reasonably suggested by the prior art of record. Modifying the prior art to arrive at the specific combination would require impermissible hindsight reconstruction and reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633